DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on 05/10/2021 is acknowledged.
Newly submitted claims 19-24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions I and Claims 19-24 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination claims 19-24 has separate utility such as the heating unit in the subcombinatiton requires a two part housing a base and a lid which is not required by the subcombination in invention I. The subcombiation has a separate utility such as for space heating applications.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  This application is in condition for allowance except for the presence of claims 19-24 directed to invention non-elected without traverse.  Accordingly, claims 19-24 been cancelled.

Allowable Subject Matter
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: Regarding the subject matter of the instant application, they are deemed novel and non-obvious over the prior art of record. The prior art (WO2016081920 cited in IDS) teaches a hookah device comprising a heating unit having a housing defining a combustion chamber, at least one vent formed though the sidewall to expose to the combustion chamber, and at least one thermal conduit formed through a bottom wall and at least one vent formed through the top wall. The prior art does not explicitly disclose that the at least one thermal conduit is formed through bottom wall and through the wall height of the sidewall to provide a flow path for hot air to flow out the combustion chamber; and in that the housing comprises an opening having a thermometer disposed, at least in part, therein such that the thermometer can measure a temperature reading of the combustion chamber. There is no teaching, reasonable suggestion or motivation to modify the prior art to correspond with the claimed invention, therefore it would have been nonobvious to one of ordinary skill of the art before the effective filing date of the claimed invention to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747  

/ERIC YAARY/Examiner, Art Unit 1747